Citation Nr: 1228454	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-20 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a right lung middle lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke that denied the veteran's claim of entitlement to service connection for an increased rating for his service connected residuals of a right lung middle lobectomy.

In June 2009 and November 2010, the Board appeal to the RO in Roanoke, Virginia  for additional development. All development having been completed, this claim now returns before the Board.


FINDING OF FACT

The Veteran's pulmonary function testing, during the course of this appeal, has shown a FEV-1 of no worse than 74 percent of predicted, an FEV-1/FVC of no worse than 76 percent of predicted, and a DLCO (SB) of no worse than 67 percent of predicted; the Veteran has no more than a mild restrictive disability.


CONCLUSION OF LAW

The criteria for an increased evaluation for the Veteran's service connected service-connected residuals of a right lung middle lobectomy have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, § 4.100 Diagnostic Code 6844 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in March 2005, November 2010, and February 2011, as well as the prior remands in this case, that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the VA outpatient treatment records and private medical records. Additionally, the Veteran was afforded VA examinations and pulmonary function testing in April 2005, November 2009, and February 2012. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that an increased rating is warranted for the residuals of his right lung middle lobectomy. Specifically, the Veteran states that he believes this disability causes him a great deal of problems with breathing, and shortness of breath on exertion, and therefore warrants an increased evaluation.

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as is practical, on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances. See 38 C.F.R. § 4.1 ;Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. As the Veteran's disability has remained stable throughout the course of this appeal, the Board does not find entitlement to staged ratings to be an issue in the present case.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F. 3d at 1372   (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370   (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is currently rated as 10 percent disabled for his for service-connected residuals of a right lung middle lobectomy. This rating was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6844. ((Hereinafter, Forced Expiratory Volume in One Second will be abbreviated as "FEV-1"; Forced Vital Capacity as "FVC"; Diffusion Capacity of Carbon Monoxide, Single Breath, as "DLCO (SB)"; and Pulmonary Function Test as "PFT")).

Diagnostic Code 6844 provides for evaluations pursuant to the General Rating Formula for Restrictive Lung Disease (General Formula).The General Formula assigns a 10 percent evaluation for is FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) 66 to 80 percent predicted. 38 C.F.R. 
§ 4.97, Diagnostic Code 6844.

A 30 percent disability rating is warranted where there is FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) is 56 to 65 percent predicted. Id.

A 60 percent rating is warranted if FEV-1 is 40 to 55 percent of predicted value; or FEV-1/FVC is 40 to 55 percent; or DLCO (SB) is 40 to 55 percent predicted; or if maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit). Id. 

A 100 percent disability rating is warranted if FEV-1 is less than 40 percent of predicted value, or; FEV- 1/FVC is less than 40 percent, or; DLCO (SB) is less than 40-percent predicted, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or there is cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the Veteran requires outpatient oxygen therapy. 38 C.F.R. 
§ 4.97, Diagnostic Code 6844.

During the pendency of this appeal, the regulations pertaining to the evaluation of respiratory conditions were amended, effective October 6, 2006. See 71 Fed. Reg. 52457 - 52460 (2006) (presently codified at 38 C.F.R. § 4.96  (2011)). The change in the regulations did not alter any of the specific criteria listed in 38 C.F.R. § 4.97, Diagnostic Code 6844. Rather, the new regulations effected how the evaluation criteria are applied, including when a PFT is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used. Specifically, the amended version of the regulations pertaining to respiratory conditions contain special provisions for the application of evaluation criteria for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, which are the following:

(1) PFT's are required to evaluate these conditions except:

(i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less. If a maximum exercise capacity test is not of record, evaluate based on alternative criteria.

(ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.

(iii) When there have been one or more episodes of acute respiratory failure.

(iv) When outpatient oxygen therapy is required.

(2) If the DLCO (SB) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.

(3) When the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.

(4) Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies must not be done and states why.

(5) When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes.

(6) When there is a disparity between the results of different PFT's (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.

(7) If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.

See 38 C.F.R. § 4.96.

Therefore, in order to warrant an increased rating, the Veteran would have to be found to have FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56 to 65 percent predicted. The Board finds that these criteria have not been met.

The Veteran's pulmonary function was first tested during this appeal in April 2005.  At that time, the Veteran's FEV-1 was 74 percent of predicted, and his FEV-1/FVC was 91 percent of predicted. In an accompanying April 2005 VA examination report, the Veteran reported shortness of breath after walking two blocks. He was not taking any medicine for this symptom, and denied any time lost from work. Lungs sounded clear on auscultation. X-rays showed mildly increased bronchial vascular markings bilaterally, but no acute chest abnormality. The examiner specifically noted that the Veteran had no cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.

Reviewing the results from the Veteran's November 2009 testing, the Veteran had a 
FEV-1 of 87 percent of predicted, a FEV-1/FVC of 76 percent of predicted, and a 
DLCO of 70 percent of predicted. These findings do not warrant an increased rating.

In an accompanying November 2009 VA examination report, the Veteran complained of increased shortness of breath with accompanying increased mucus production. He reported dyspnea on mild exertion. His pulmonary examination was normal. Chest X-ray showed postsurgical changes of the right hemithorax with no acute findings.  Pulmonary function testing was found to be normal. The Veteran was noted to have active coronary artery disease with some tricuspid regurgitation, and some ventricular wall dysfunction. In a January 2011 addendum to that report, the Veteran was noted to have no evidence of a right heart failure, pulmonary hypertension, or right ventricular hypertrophy, and did not require supplemental oxygen therapy. In addition, the writer indicated that there was no evidence of a maximum exercise capacity limitation of less than 20ml/kg/min, and any limitations on exercise appeared to stem from the Veteran's separate diagnosis of active coronary artery disease.

The Veteran had additional testing performed in February 2012. At that time, the Veteran was found to have a FEV-1 of 79 percent of predicted, a FEV-1/FVC of 79 percent of predicted, and a DLCO (SB) of 67 percent of predicted. These findings do not warrant an increased rating.

The Board has considered the Veteran's assertion that his medical problems are all related to the residuals of his right lung middle lobectomy; however, as noted above, the Veteran, as a lay person, is competent to testify as to feeling shortness of breath, but is not competent to testify as to the medical etiology of his symptoms. The Veteran's pulmonary function testing shows that his disorder does not meet the criteria for a higher rating. As such, the Board finds that the preponderance of the evidence of record is against a grant of increased rating for this disability.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the Veteran's service-connected residuals of a right lung middle lobectomy on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2011). There is no showing that this disorder has resulted in a marked interference with employment, and there is no indication that it has necessitated frequent periods of hospitalization. In the absence of evidence of such factors, the  criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a right lung middle lobectomy is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


